UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-1546


WILLIAM   SCOTT   DAVIS,   II,   and   a   minor   JFD   as    next   best
friend,

                  Plaintiff - Appellant,

           v.

MICHELLE JOY JAWORSKI; MELANIE A. SHEKITA; JEFF FORD; TONY
BELL; UNITED STATES DEPARTMENT OF STATE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00063-RBS-DEM)


Submitted:   October 16, 2014                  Decided:       October 20, 2014


Before MOTZ, WYNN and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Scott Davis, II, appeals the district court’s

order dismissing his complaint and imposing a pre-filing review

system and its subsequent order denying his several motions for

reconsideration and his motions for stay pending appeal.                            We

have    reviewed       the    record    and     find      no   reversible     error.

Accordingly,       we        affirm     the       district      court’s      orders.

Consequently, we deny as moot Davis’ motion to stay the district

court’s judgment and enforcement of the pre-filing review system

pending   appeal.        We    dispense    with    oral    argument    because     the

facts   and    legal    contentions       are   adequately      presented     in   the

materials     before    this    court     and   argument       would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2